PER CURIAM
In the process of crop dusting a neighboring farm in 1987, defendants flew near plaintiffs property, allegedly causing plaintiffs foxes to eat their young. Plaintiff filed this action, alleging that defendants were negligent. Plaintiff appeals from a summary judgment granted to defendants Rogue Air Applicators, Inc., and Conner.1 ORCP 47C. Plaintiff argues that a material issue of fact exists as to whether defendants had notice of the harm that could result from flying their airplane too near plaintiffs farm.
In opposition to defendants’ motion for summary judgment, plaintiff averred that phone calls were made to defendants from 1982 to 1985, warning them of the danger to plaintiffs foxes. Plaintiff testified in a deposition that, when Conner was notified of the loss, he told plaintiff that he knew that plaintiff was raising foxes and had experienced a similar problem involving mink in Idaho.
There was evidence that the harm was foreseeable and there is a genuine issue of material fact whether defendants were negligent. See Docken v. Ciba-Geigy, 86 Or App 277, 281, 739 P2d 591, rev den 304 Or 405 (1987). The trial court erred in granting the summary judgment.
Reversed and remanded.

 Melrose Orchards, Inc., was dismissed as a party to the appeal by stipulated motion.